Citation Nr: 0103836	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  94-10 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether a payment of $2,557.00 received by the veteran's 
spouse in 1990 was properly considered as income for 
computing an adjustment in his award of pension benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel




INTRODUCTION


The veteran served on active duty from March 1941 to October 
1945 and from January 1952 to February 1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington.  In 
November 1993, the RO terminated the veteran's pension from 
February 1, 1990 to December 1, 1990 and reduced the payment 
from December 1, 1990 to February 1, 1991.  The Board in 
March 1996 and March 1997 remanded the case for additional 
evidentiary development.  

The record shows that the veteran was scheduled for a Board 
hearing in August 1995.  He did not attend the hearing and 
requested that his case be decided on the evidence of record.  


FINDING OF FACT

The $2,557.00 that the veteran's spouse received in 1990 from 
Sealaska Corporation was not an interest in a settlement 
trust from a Native Corporation as compensation for 
relinquishment of an interest in property.  


CONCLUSION OF LAW

The $2,557.00 Sealaska paid to the veteran's spouse in 1990 
is countable income for VA pension purposes.  38 U.S.C.A. § 
1503, (West 1991); 38 C.F.R. §§ 3.271, 3.272 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran was approved for disability pension in January 
1987 with an effective date of December 1, 1986.  He was 
informed at that time that his rate of pension was directly 
related to income from other sources and that the rate of 
pension must be reduced whenever income from other sources 
was received.  

The veteran submitted an Improved Pension Eligibility 
Verification Report (IVR) in December 1990.  He reported that 
the only income he received from December 1, 1989 until 
November 30 1990 was $309.00 from Social Security and $128.28 
from SSI/Public Assistance.  He also reported that his wife 
received $223.60 from Social Security.  

Of record is a December 1991 letter from Sealaska 
Corporation.  The correspondence was a transmittal letter for 
a "...one-time financial benefit of $20 per share which is 
distributed to all eligible Sealaska elders from the newly-
created Elders' Settlement Trust."  Written at the bottom of 
the page is a statement that Sealaska's tax advisors had 
determined that the payment was not taxable to those 
receiving it.  

In correspondence dated in December 1993, the veteran 
asserted that that the monies his spouse received should be 
exempt as they are trust monies held by a corporation 
sanctioned by the U. S. Government to handle Alaska Native 
Trust Funds.  He further alleged that the monies were 
non-taxable by the Internal Revenue Service as they are based 
on treaty residuals.  

A February 1994 statement of the case references May 1993 
correspondence from the veteran's spouse in which she 
acknowledges receiving $2,557.00 from the Sealaska 
Corporation.  She allegedly indicated that $2,000.00 was a 
non-taxable Indian payment for the elderly and the remaining 
$557.00 was an Indian Corporate profit disbursement.  The 
actual correspondence from the veteran's spouse is not of 
record but there is no dispute as to receipt of the payment 
or the amount.  

On an undated statement, the veteran reported that his spouse 
was informed by the Bureau of Indian Affairs (BIA) that the 
money she received from Sealaska Corporation was not 
considered income.  

In April 1997, the RO requested the veteran to submit any 
information he may have regarding the character of payments 
received by his spouse from Sealaska in 1990.  Also in April 
1997, the RO wrote to the BIA and to Sealaska Corporation 
requesting information pertaining to the payments the 
veteran's spouse received in 1990 from Sealaska.  The RO 
specifically asked for information as to the character of the 
distribution made to the veteran's spouse.  

April 1997 correspondence from Sealaska Corporation 
demonstrates that the veteran's spouse "is enrolled to 
Sealaska, a Native Regional Corporation created pursuant to 
the Alaska Native Claims Settlement Act, P.L. 92-203."  
Sealaska further reported that under P.L. 100-241 of the 
Alaska Native Claims Settlement Act Amendments, a shareholder 
may receive up to $2,000.00 in annual dividends without 
affecting their welfare benefits or any other federally 
subsidized program.  

In August 1997, the United States Department of Interior, 
Office of the Special Trustee for American Indians, reported 
that it was responding to VA correspondence to the BIA 
pertaining to the veteran and his spouse.  Included with the 
letter was correspondence dated in July 1997, from Sealaska 
which reported that the veteran's spouse was enrolled in 
Sealaska, a Native Regional Corporation created pursuant to 
the Alaska Native Claims Settlement Act, P.L. 92-203.  The 
Sealaska correspondence listed the distributions made to the 
veteran's spouse from March 1989 through June 1997 that 
included $557.00 in August 1990 and $2,000.00 in December 
1990.  Also included with the August 1997 correspondence were 
copies of 43 U.S.C. § 1626, Relation to Other Programs, and 
also 43 U.S.C. § 1620, Taxation, which were selectively 
highlighted.  

In August 2000, the veteran's spouse reported that she 
received a $2,000.00 payment "on a one time payment" from 
Sealaska Corporation which had been issued to all the 
seniors.  She said, in essence, that she was unaware that he 
had to account to VA for this payment.


Criteria

Under the applicable regulations, improved disability pension 
is a benefit payable by VA to veterans of a period of war 
because of disability.  Basic entitlement exists if, among 
other things, the veteran's income is not in excess of the 
applicable maximum pension rate specified in 38 C.F.R. § 
3.23. 38 U.S.C.A. § 1521(a),(b); 38 C.F.R. § 3.3(a)(3) 
(2000).  Pension benefits shall be paid at the maximum annual 
rate reduced by the amount of annual income received by the 
veteran.  38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a)(3)(vi), 
3.23(a), (b), (d)(4).  

In determining annual income, all payments of any kind or 
from any source shall be counted as income during the 12- 
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  Recurring 
income, received or anticipated in equal amounts and at 
regular intervals such as weekly, monthly, quarterly and 
which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 
12-month annualization period in which it is received or 
anticipated.  38 C.F.R. § 3.271(a)(1).

The exclusions from countable income, as set forth in 38 
C.F.R. § 3.272, include the following: welfare, maintenance, 
VA pension benefits, reimbursement for casualty loss, profits 
realized from a property sale, joint accounts, unreimbursed 
medical expenses, expenses of last illnesses/burials/just 
debts, educational expenses, certain portion of a child's 
income, Domestic Volunteer Service Act program payments, 
distribution of funds under 38 U.S.C.A. § 1718, hardship 
exclusion of child's available income, survivor benefit 
annuity paid by the Department of Defense, Agent Orange 
settlement payments, restitution to individuals of Japanese 
ancestry, the portion of proceeds from the cash surrender of 
a life insurance policy which represents a return of 
insurance premiums, income received by American Indian 
beneficiaries from trust or restricted lands, Radiation 
Exposure Compensation Act payments, Alaska Native Claims 
Settlement Act payments, and monetary allowances under 38 
U.S.C.A. § 1805 (emphasis added).  

In addressing the question presented of whether a $1,100 cash 
distribution from an Alaska Native Corporation and a $16,338 
dividend distribution by the corporation to a settlement 
trust under the Alaska Native Claims Settlement Act, both of 
which were made in 1993, constitute income to a veteran for 
improved-pension purposes, it is held that pursuant to 
VAOPGCPREC 12-89 and VAOPGCPREC 4-93, if the nontaxable 
portion of a cash distribution received by a veteran from an 
Alaska Native Corporation represents a distribution from the 
Alaska Native Fund, that portion of the distribution and an 
interest in a settlement trust received by the veteran from 
the Native Corporation may be excluded from computation of 
income for improved-pension purposes under 38 U.S.C. § 
1503(a)(6) as compensation for relinquishment of an interest 
in property.  If the taxable portion of the cash distribution 
received by the veteran was derived from revenues earned by a 
Native Corporation, that distribution constitutes income for 
improved-pension purposes.  Section 506 of Pub. L. No. 103-
446, 108 Stat. 4645, 4664 (1994), which excludes from income 
computation for improved-pension purposes cash distributions 
not exceeding $2,000 per annum received by an individual from 
an Alaska Native Corporation, does not apply to computation 
of income for improved-pension purposes for periods prior to 
November 2, 1994, the date of its enactment. VAOPGCPREC 10-97 
(Feb. 21, 1997).  

The Board shall be bound in its decisions by the regulations 
of the Department, instructions of the Secretary, and the 
precedent opinions of the chief legal officer of the 
Department.  38 U.S.C.A. § 7104(c).



Analysis

The veteran has argued that the payment of $2,557.00 which 
was received by his spouse from the Sealaska Corporation 
should not be properly considered as income for computing an 
adjustment of his award of pension benefits as it was based 
on treaty residuals.  

Initially, the Board notes that neither the amount of the 
payment or the date or receipt thereof is in dispute.  The 
issue on appeal, therefore, turns on the characterization of 
the $2,557 that was received by the veteran's spouse in 1990.  
Money received as a payment on a settlement of land claims is 
not countable while distributions of income from the 
operation of the Native Regional Corporation is taxable.  

In April 1997, Sealaska responded to the RO's request for 
information regarding the characterization of the payments 
received by the veteran's spouse in 1990.  It wrote that 
under P.L. 100-241 of the Alaska Native Claims Settlement 
Act, "a shareholder may receive up to $2,000.00 in annual 
dividends without affecting their welfare benefits or any 
other federally subsidized program."  In August 1997, the 
Bureau of Indian Affairs BIA responded to the RO's request 
for evidence as to the characterization of the payments by 
forwarding a letter from Sealaska Corporation which included 
the above referenced language and also by including copies of 
43 U.S.C. §§ 1626 and 1620 which were selectively 
highlighted.  

While the BIA and Sealaska Corporation did not include a 
specific statement as to the actual characterization of the 
payments received by the veteran's spouse, they did include 
references to P. L. 100-241 and the BIA also included 
extracts of the provisions of 43 U.S.C. §§ 1626 and 1620 
which were selectively highlighted.  43 U.S.C. § 1620 
pertains to fund revenues as well as investment income 
originating from the Alaska Native Fund.  The highlighted 
portion of § 1626 which is 43 U.S.C. §§ 1626 (c)(3)(A) 
specifically pertains to cash including dividends on stock 
received from a Native Corporation.  The Board notes that 43 
U.S.C. §§ 1626 also contains section (c)(3)(E), which 
references an interest in a settlement trust, but this 
section was not highlighted.  The Board finds based on the 
fact that BIA highlighted 43 U.S.C. § 1626 (c)(3)(A) but did 
not highlight section (c)(3)(E), that the character of the 
payment received from Sealaska Corporation was a cash 
dividend that was not from an interest in a settlement trust.  
The money was not received as a payment on settlements of 
land claims but rather was income from the operation of a 
Native Regional Corporation.  As such, the $2,557.00 that was 
received in 1990 from Sealaska Corporation counts as 
countable income for the improved pension purposes.  

The payment in question was received in 1990.  Section 506 of 
Pub. L. No. 103-446, 108 Stat. 4645, 4664 (1994), which 
excludes from income computation for improved-pension 
purposes cash distributions not exceeding $2,000 per annum 
received by an individual from an Alaska Native Corporation, 
does not apply to computation of income for improved-pension 
purposes for periods prior to November 2, 1994, the date of 
its enactment.  According to the VA General Counsel, this law 
was intended to remedy the result of the prior precedent 
opinions that held such payments as the appellant's spouse 
received in 1990 were countable as income for VA pension 
determinations.  VAOPGCPREC 10-97; 38 U.S.C.A. § 7104.


ORDER

The payment of $2,557.00 received by the veteran's spouse in 
1990 having been properly considered as income for computing 
an adjustment in his award of pension benefits, the appeal is 
denied.


		
	Mark J. Swiatek 
	Acting Member, Board of Veterans' Appeals


 

